Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 6/29/2022, in which claims 1, 9, and 15 are amended. Claims 1-20 are currently pending.
Response to Arguments
As to claim 15, the objections to the claim are hereby withdrawn, as necessitated by applicant’s amendments and remarks made to the objections.
As to claims 1, 9, and 15, applicants submit the following argument.
“Further, Almecija's analyzation of user interface habits of a single user does not teach or suggest "...performing a clustering operation based on sequences of the click interactions of the set of users with the interface elements, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of the set of users performing the sequences of the user interactions," as recited in the independent claims (emphasis added).”

The examiner respectfully disagrees. Almecija discloses that user actions (interaction data) are received (identifying) at step 208 and 220 [See ¶-57-58]. The system collects user interactions from multiple individuals (set of users) across multiple applications and computer clients (computing devices) [See ¶-43, 118].
Applicant’s arguments with respect to claims 1 -20 have been considered but are moot in view of a new ground of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11068285, in view of Ganti et al (US 20200273052 A1 thereafter "Ganti").
Although the claims at issue are not identical, they are not patentably distinct from each other because they recite only obvious differences which would have been obvious to one of ordinary skill in the art at the time of invention such as simply omitting/adding steps or elements along with their functions.
Current application
Patent No. 11068285
1. A method for causing an online platform to modify an interactive computing environment based on an interface experience metric, comprising: 

identifying, by a processor executing program code instructions, interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of the interactive computing environment, wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; 

computing, by the processor executing program code instructions, goal clusters of the interaction data by performing a clustering operation based on sequences of the click interactions of the set of users with the interface elements, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of the set of users performing the sequences of the user interactions; 

performing, by the processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters; 

assigning, by the processor executing program code instructions, additional sequences of the user interactions with the user interface to the goal clusters; 

computing, by the processor executing program code instructions, interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; and 

transmitting, by the processor executing program code instructions, the interface experience metrics to the online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.
1. A method for causing an online platform to modify an interactive computing environment based on an interface experience metric, comprising:

identifying, by a processor executing program code instructions, interaction data associated with user interactions with a user interface of the interactive computing environment;







computing, by a processor executing program code instructions, goal clusters of the interaction data by performing an … clustering operation based on sequences of the user interactions …, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;


performing, by a processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters; …

assigning, by a processor executing program code instructions, the additional sequences to the goal clusters …;


computing, by a processor executing program code instructions, interface experience metrics of the additional sequences using the rewards and the policies corresponding to the goal clusters of the additional sequences; and


transmitting, by a processor executing program code instructions, the interface experience metrics to the online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.

2. The method of claim 1, wherein the clustering operation comprises an n-gram clustering operation.
1. … computing, by a processor executing program code instructions, goal clusters of the interaction data by performing an n-gram clustering operation…
3. The method of claim 1, wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions.
1. … computing, by a processor executing program code instructions, goal clusters of the interaction data … based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions …
4. The method of claim 1, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
2. The method of claim 1, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
5. The method of claim 1, wherein identifying the interaction data comprises: identifying, by a processor executing program code instructions, the interaction data comprising survey data indicating a positive user experience rating.
3. The method of claim 1, wherein identifying the interaction data comprises:
identifying, by a processor executing program code instructions, the interaction data comprising survey data indicating a positive user experience rating.

6. The method of claim 1, wherein performing the inverse reinforcement learning on the goal clusters comprises solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters.
4. The method of claim 1, wherein performing the inverse reinforcement learning on the goal clusters comprises solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters.
	
7. The method of claim 1, wherein assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.
5. The method of claim 1, wherein assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.
8. The method of claim 1, further comprising: transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric.
6. The method of claim 1, further comprising:
transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric.

9. A computing system comprising:  means for identifying interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of an interactive computing environment, wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; 

means for computing goal clusters of the interaction data by performing a clustering operation based on sequences of the click interactions of the set of users with the interface elements, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of the set of users performing the sequences of the user interactions;

means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters; 28 US2008 15759329 1Docket No. 058083-1256676 (P8986-C1) PATENT 

means for assigning additional sequences of the user interactions with the user interface to the goal clusters; 

means for computing interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; and 

means for transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.
7. A computing system comprising:
means for identifying interaction data associated with user interactions with a user interface of an interactive computing environment;







means for computing goal clusters of the interaction data by performing an … clustering operation based on sequences of the user interactions …, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;


means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters; …

means for assigning the additional sequences to the goal clusters …;


means for computing interface experience metrics of the additional sequences using the rewards and the policies corresponding to the goal clusters of the additional sequences; and


means for transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.

10. The computing system of claim 9, wherein the clustering operation comprises an n- gram clustering operation.
7. … means for computing goal clusters of the interaction data by performing an n-gram clustering operation…
11. The computing system of claim 9, wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions.
7. … means for computing goal clusters of the interaction data … based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, …
12. The computing system of claim 9, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
8. The computing system of claim 7, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
13. The computing system of claim 9, wherein the means for identifying the interaction data comprises: means for identifying the interaction data comprising survey data indicating a positive user experience rating.
9. The computing system of claim 7, wherein the means for identifying the interaction data comprises:
means for identifying the interaction data comprising survey data indicating a positive user experience rating.

14. The computing system of claim 9, wherein means for performing the inverse reinforcement learning on the goal clusters comprises: 
means for solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters.
10. The computing system of claim 7, wherein means for performing the inverse reinforcement learning on the goal clusters comprises:
means for solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters.

15. A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: identifying interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of an interactive computing environment, wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform;

computing goal clusters of the interaction data by performing a clustering operation based on sequences of the click interactions of the set of users with the interface elements, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;


performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters; 

assigning additional sequences of the user interactions with the user interface to the goal clusters; 

computing interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; and 

transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.
11. A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: identifying interaction data associated with user interactions with a user interface of an interactive computing environment;







computing goal clusters of the interaction data by performing an … clustering operation based on sequences of the user interactions …, wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions;

performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters;

assigning the additional sequences to the goal clusters …;


computing interface experience metrics of the additional sequences using the rewards and the policies corresponding to the goal clusters of the additional sequences; and


transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.

16. The non-transitory computer-readable medium of claim 15, wherein the clustering operation comprises an n-gram clustering operation.  

11. … computing goal clusters of the interaction data by performing an n-gram clustering operation … 
17. The non-transitory computer-readable medium of claim 15, wherein the operation of computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions.
11. … computing goal clusters of the interaction data … based on sequences of the user interactions and time spent in interaction states associated with each of the user interactions, …
18. The non-transitory computer-readable medium of claim 15, wherein the user interactions comprise interactions on a website, interactions within a local software program 30 US2008 15759329 1Docket No. 058083-1256676 (P8986-C1) PATENTof a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
12. The non-transitory computer-readable medium of claim 11, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof.
19. The non-transitory computer-readable medium of claim 15, wherein the operation of assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.
13. The non-transitory computer-readable medium of claim 11, wherein the operation of assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.
20. The non-transitory computer-readable medium of claim 15, wherein the one or more processing devices perform operations further comprising: transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric.
14. The non-transitory computer-readable medium of claim 11, wherein the one or more processing devices perform operations further comprising:
transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric.


	


It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the claims of U.S. Patent No. 11068285 to omit steps/elements and modify the language.
Motivation to do so would be to broaden the scope of the claims.
However, U.S. Patent No. 11068285 does not teach “by a set of users via a plurality of user computing devices, … wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions” (Emphasis added.)
On the other hand, Ganti does teach “by a set of users via a plurality of user computing devices, … wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions” (Emphasis added.)
Ganti discloses that users are grouped into a group of customers based on their customer journeys (one or more sessions) [See ¶-23, 86]. The user's click journeys (set of click interactions) are used to group the user (clustering) [See ¶-18, 23]. Groups are based on successful/unsuccessful outcomes (goal action) [See ¶-24, 66, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate the teachings of Ganti’s journey grouping.
Motivation to do so would be to improve the customer experience and business outcomes, as taught by Ganti [See ¶-18].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 20180365025 A1 thereafter "Almecija"), in view of Ganti et al (US 20200273052 A1 thereafter "Ganti"), in view of Tanwani et al - "Transfer in Inverse Reinforcement Learning for Multiple Strategies" (thereafter "Tanwani") with publication date 11/07/2013.
[Examiner's note: The limitation "a goal action or a goal interface display" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a goal action" teaches the entire limitation]
As to claim 1, Almecija discloses a method for causing an online platform to modify an interactive computing environment based on an interface experience metric, comprising: [Processing unit 2120 (processor) [See ¶-121], system memory (computer-readable medium) [See ¶-123], and instructions for performing the invention are disclosed [See ¶-130]. Fig 2 shows a flowchart for adapting a user interface based on user actions (interaction data) with a software application (user interface) [See ¶-49, 57]]
identifying, by a processor executing program code instructions, interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of the interactive computing environment, … [User actions (interaction data) are received (identifying) at step 208 and 220 [See ¶-57-58]. The system collects user interactions from multiple individuals (set of users) across multiple applications and computer clients (computing devices) [See ¶-43, 118]]
computing, by the processor executing program code instructions, goal clusters of the interaction data by performing a clustering operation based on sequences of the … interactions of the set of users with the interface elements,  … assigning, by the processor executing program code instructions, additional sequences of the user interactions with the user interface to the goal clusters; [The user actions are grouped with similar input patterns ("goal clusters…based on sequences of the user interactions") in steps 222 and 224 [See ¶-60-61]. Since these groups are used to identify the next user action (i.e. goal), a skilled artisan would understand that they serve as "goal clusters" [See ¶-62]]
computing, by the processor executing program code instructions, interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; … [The probabilities (interface experience metrics) for a user's next action are determined using feedback for how useful an adapted UI has been (reward) [See ¶-87, 92]. Factors about the user or situation (policies), which relate to grouping the user interactions, are also used to determine the probabilities [See ¶-90, 92]].
Almecija does not explicitly teach "transmitting, by the processor executing program code instructions, the interface experience metrics to the online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics".
However, Almecija discloses that the probabilities (interface experience metrics) for next actions or buttons are provided in step 210 [See ¶-62, 79, 83]. The probabilities are used to adapt the UI in steps 214-218 [See ¶-63]. The user action can be tracked on a web based service (online platform) [See ¶-59]. It would have been obvious to transmit the predictions and probabilities to the web service ("transmitting…to the online platform") in order to provide the adapted UI.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate transmission of the determined probabilities.
Motivation to do so would be to provide the UI adaptation to pre-existing web services and to make the services separate.
However, Almecija does not teach "wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; performing, by the processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters". (Emphasis added.)
On the other hand, Ganti does teach “wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action … of a set of users performing the sequences of the user interactions”. (Emphasis added.)
Ganti discloses that users are grouped into a group of customers based on their customer journeys (one or more sessions) [See ¶-23, 86]. The user's click journeys (set of click interactions) are used to group the user (clustering) [See ¶-18, 23]. Groups are based on successful/unsuccessful outcomes (goal action) [See ¶-24, 66, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate the teachings of Ganti’s journey grouping.
Motivation to do so would be to improve the customer experience and business outcomes, as taught by Ganti [See ¶-18]. 
However, Almecija, and Ganti do not teach "performing, by the processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters".
On the other hand, Tanwani does teach "performing, by the processor executing program code instructions, inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters".
Tanwani discloses a system for generating a set of optimal policies from a set of expert strategies (goal clusters) [See Abs. and Pg 3, Left Col., ¶-1]. The rewards are obtained by a linear combination of the set of known features representing the task (goal cluster) [See Pg. 1, Introduction, ¶-1 and Pg. 3, "B. Learning Multiple Expert Strategies", ¶-1]. Both the optimal policies and rewards are obtained via inverse reinforcement learning [See title and Abs.].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, and Ganti’s journey grouping to incorporate the teachings of Tanwani's inverse reinforcement learning.
Motivation to do so would be to learn a variety of expert strategies, as taught by Tanwani [See Pg 1, "I. Introduction"].
[Examiner's note: The limitation "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device" teaches the entire limitation]
As to claim 4, Almecija, Ganti, and Tanwani disclose the method of claim 1, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, …, or any combination thereof [Almecija, The user actions can be tracked on a web based service based on HTML standards (website) [See ¶-59]. The tracked interactions may also be with a native mobile application (local software program) [See ¶-57, 116]].
[Examiner's note: The limitation "a goal action or a goal interface display" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a goal action" teaches the entire limitation. The limitations beginning with "a means for…" invoke 112(f) in claims 9-14 respectively, and are therefore interpreted as the corresponding structure recited in the Specification. Therefore, "a means for…" is interpreted as a processor [See ¶-6, 76]]
As to claim 9, Almecija discloses a computing system comprising: means for identifying interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of an interactive computing environment, … [A processing unit 2120 (processor) [See ¶-121] and instructions for performing the invention described below are disclosed [See ¶-130]. Fig 2 shows a flowchart for adapting a user interface based on user actions (interaction data) with a software application (user interface) [See ¶-49, 57]. User actions (interaction data) are received (identifying) at step 208 and 220 [See ¶-57-58]. The system collects user interactions from multiple individuals (set of users) across multiple applications and computer clients (computing devices) [See ¶-43, 118]]
means for computing goal clusters of the interaction data by performing a clustering operation based on sequences of the … interactions of the set of users with the interface elements, … means for assigning additional sequences of the user interactions with the user interface to the goal clusters; [The user actions are grouped with similar input patterns ("goal clusters…based on sequences of the user interactions") in steps 222 and 224 [See ¶-60-61]. Since these groups are used to identify the next user action (i.e. goal), a skilled artisan would understand that they serve as "goal clusters" [See ¶-62]]
means for computing interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; … [The probabilities (interface experience metrics) for a user's next action are determined using feedback for how useful an adapted UI has been (reward) [See ¶-87, 92]. Factors about the user or situation (policies), which relate to grouping the user interactions, are also used to determine the probabilities [See ¶-90, 92]].
Almecija does not explicitly teach "means for transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics.".
However, Almecija discloses that the probabilities (interface experience metrics) for next actions or buttons are provided in step 210 [See ¶-62, 79, 83]. The probabilities are used to adapt the UI in steps 214-218 [See ¶-63]. The user action can be tracked on a web based service (online platform) [See ¶-59]. It would have been obvious to transmit the predictions and probabilities to the web service ("transmitting…to the online platform") in order to provide the adapted UI.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate transmission of the determined probabilities.
Motivation to do so would be to provide the UI adaptation to pre-existing web services and to make the services separate.
However, Almecija does not teach “wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters". (Emphasis added.)
On the other hand, Ganti does teach “wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action … of a set of users performing the sequences of the user interactions;”. (Emphasis added.)
Ganti discloses that users are grouped into a group of customers based on their customer journeys (one or more sessions) [See ¶-23, 86]. The user's click journeys (set of click interactions) are used to group the user (clustering) [See ¶-18, 23]. Groups are based on successful/unsuccessful outcomes (goal action) [See ¶-24, 66, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate the teachings of Ganti’s journey grouping.
Motivation to do so would be to improve the customer experience and business outcomes, as taught by Ganti [See ¶-18]. 
However, Almecija, and Ganti do not teach "means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters".
On the other hand, Tanwani does teach "means for performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters".
Tanwani discloses a system for generating a set of optimal policies from a set of expert strategies (goal clusters) [See Abs. and Pg 3, Left Col., ¶-1]. The rewards are obtained by a linear combination of the set of known features representing the task (goal cluster) [See Pg. 1, Introduction, ¶-1 and Pg. 3, "B. Learning Multiple Expert Strategies", ¶-1]. Both the optimal policies and rewards are obtained via inverse reinforcement learning [See title and Abs.].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, and Ganti’s journey grouping to incorporate the teachings of Tanwani's inverse reinforcement learning.
Motivation to do so would be to learn a variety of expert strategies, as taught by Tanwani [See Pg 1, "I. Introduction"].
[Examiner's note: The limitation "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device" teaches the entire limitation]
As to claim 12, Almecija, Ganti, and Tanwani disclose the computing system of claim 9, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, …, or any combination thereof [Almecija, The user actions can be tracked on a web based service based on HTML standards (website) [See ¶-59]. The tracked interactions may also be with a native mobile application (local software program) [See ¶-57, 116]].
[Examiner's note: The limitation "a goal action or a goal interface display" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "a goal action" teaches the entire limitation]
As to claim 15, Almecija discloses a non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: [Processing unit 2120 (processor) [See ¶-121], system memory (computer-readable medium) [See ¶-123], and instructions for performing the invention are disclosed [See ¶-130]. Fig 2 shows a flowchart for adapting a user interface based on user actions (interaction data) with a software application (user interface) [See ¶-49, 57]]
identifying interaction data associated with user interactions, by a set of users via a plurality of user computing devices, with a user interface of an interactive computing environment, … [User actions (interaction data) are received (identifying) at step 208 and 220 [See ¶-57-58]. The system collects user interactions from multiple individuals (set of users) across multiple applications and computer clients (computing devices) [See ¶-43, 118]]
computing goal clusters of the interaction data by performing a clustering operation based on sequences of the … interactions of the set of users with the interface elements,  … assigning additional sequences of the user interactions with the user interface to the goal clusters; [The user actions are grouped with similar input patterns ("goal clusters…based on sequences of the user interactions") in steps 222 and 224 [See ¶-60-61]. Since these groups are used to identify the next user action (i.e. goal), a skilled artisan would understand that they serve as "goal clusters" [See ¶-62]]
computing interface experience metrics of the additional sequences of the user interactions with the user interface using the rewards and the policies corresponding to the goal clusters of the additional sequences; … [The probabilities (interface experience metrics) for a user's next action are determined using feedback for how useful an adapted UI has been (reward) [See ¶-87, 92]. Factors about the user or situation (policies), which relate to grouping the user interactions, are also used to determine the probabilities [See ¶-90, 92]].
Almecija does not explicitly teach "transmitting the interface experience metrics to an online platform, wherein the interface experience metrics are usable for changing arrangements of interface elements to improve the interface experience metrics."
However, Almecija discloses that the probabilities (interface experience metrics) for next actions or buttons are provided in step 210 [See ¶-62, 79, 83]. The probabilities are used to adapt the UI in steps 214-218 [See ¶-63]. The user action can be tracked on a web based service (online platform) [See ¶-59]. It would have been obvious to transmit the predictions and probabilities to the web service ("transmitting…to the online platform") in order to provide the adapted UI.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate transmission of the determined probabilities.
Motivation to do so would be to provide the UI adaptation to pre-existing web services and to make the services separate.
However, Almecija does not teach "wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; … performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action or a goal interface display of a set of users performing the sequences of the user interactions; performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters". (Emphasis added.)
On the other hand, Ganti does teach “wherein each of the user interactions comprise a set of click interactions with interface elements of the online platform over one or more sessions within the online platform; performing a clustering operation based on sequences of the click interactions … wherein the goal clusters represent interaction goals comprising a goal action … of a set of users performing the sequences of the user interactions”. (Emphasis added.)
Ganti discloses that users are grouped into a group of customers based on their customer journeys (one or more sessions) [See ¶-23, 86]. The user's click journeys (set of click interactions) are used to group the user (clustering) [See ¶-18, 23]. Groups are based on successful/unsuccessful outcomes (goal action) [See ¶-24, 66, 68].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface to incorporate the teachings of Ganti’s journey grouping.
Motivation to do so would be to improve the customer experience and business outcomes, as taught by Ganti [See ¶-18]. 
However, Almecija, and Ganti do not teach "performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters".
On the other hand, Tanwani does teach "performing inverse reinforcement learning on the goal clusters to return rewards and policies corresponding to each of the goal clusters ".
Tanwani discloses a system for generating a set of optimal policies from a set of expert strategies (goal clusters) [See Abs. and Pg 3, Left Col., ¶-1]. The rewards are obtained by a linear combination of the set of known features representing the task (goal cluster) [See Pg. 1, Introduction, ¶-1 and Pg. 3, "B. Learning Multiple Expert Strategies", ¶-1]. Both the optimal policies and rewards are obtained via inverse reinforcement learning [See title and Abs.].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, and Ganti’s journey grouping to incorporate the teachings of Tanwani's inverse reinforcement learning.
Motivation to do so would be to learn a variety of expert strategies, as taught by Tanwani [See Pg 1, "I. Introduction"].
[Examiner's note: The limitation "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device, interactions associated with generating a user profile on a website or within a local software program, or any combination thereof" denotes an alternative limitation. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device" teaches the entire limitation]
As to claim 18, Almecija, Ganti, and Tanwani disclose the non-transitory computer-readable medium of claim 15, wherein the user interactions comprise interactions on a website, interactions within a local software program of a computing device,  …, or any combination thereof [Almecija, The user actions can be tracked on a web based service based on HTML standards (website) [See ¶-59]. The tracked interactions may also be with a native mobile application (local software program) [See ¶-57, 116]].
Claims 2, 7, 10, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 20180365025 A1 thereafter "Almecija"), in view of Ganti et al (US 20200273052 A1 thereafter "Ganti"), in view of Tanwani et al - "Transfer in Inverse Reinforcement Learning for Multiple Strategies" (thereafter "Tanwani") with publication date 11/07/2013, in view of Yi et al (US 20170193020 A1 thereafter "Yi").
As to claim 2, Almecija, Ganti, and Tanwani disclose do not disclose “wherein the clustering operation comprises an n-gram clustering operation.”
On the other hand, Yi does teach “wherein the clustering operation comprises an n-gram clustering operation.”
Yi discloses that a user may enter a set of queries in step 404 as shown in Fig 4 [See ¶-42]. Queries comprise a sequence of words (n-grams), and a sequence of queries (n-grams) [See ¶-42, 45]. The queries are paired and clustered based on the sequence of words (n-gram clustering operation), or sequence of queries (n-gram clustering operation) [See ¶-45, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Yi's n-gram goal determination.
Motivation to do so would be to overcome the drawbacks of the prior art which provide the user with irrelevant recommendations and require multiple search queries, as taught by Yi [See ¶-1].
As to claim 7, Almecija, Ganti, and Tanwani disclose the “wherein assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.”
On the other hand, Yi does teach “wherein assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.”
Yi disclose that a user may enter a set of queries in step 404 as shown in Fig 4 [See ¶-42]. The set of queries are evaluated in pairs (additional sequences) to determine their common goal probabilities ("likelihood value comprises identifying an interaction goal of the additional sequences") in step 406 [See ¶-45-46]. The query pair with the largest common goal probability (greatest likelihood value) is identified as a foundational pair for the goal cluster ("assigning the additional sequences to the goal clusters") [See ¶-52].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Yi's n-gram goal determination.
Motivation to do so would be to overcome the drawbacks of the prior art which provide the user with irrelevant recommendations and require multiple search queries, as taught by Yi [See ¶-1].
As to claim 10, Almecija, Ganti, and Tanwani disclose do not disclose “wherein the clustering operation comprises an n-gram clustering operation.”
On the other hand, Yi does teach “wherein the clustering operation comprises an n-gram clustering operation.”
Yi discloses that a user may enter a set of queries in step 404 as shown in Fig 4 [See ¶-42]. Queries comprise a sequence of words (n-grams), and a sequence of queries (n-grams) [See ¶-42, 45]. The queries are paired and clustered based on the sequence of words (n-gram clustering operation), or sequence of queries (n-gram clustering operation) [See ¶-45, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Yi's n-gram goal determination.
Motivation to do so would be to overcome the drawbacks of the prior art which provide the user with irrelevant recommendations and require multiple search queries, as taught by Yi [See ¶-1].
As to claim 16, Almecija, Ganti, and Tanwani disclose do not disclose “wherein the clustering operation comprises an n-gram clustering operation.”
On the other hand, Yi does teach “wherein the clustering operation comprises an n-gram clustering operation.”
Yi discloses that a user may enter a set of queries in step 404 as shown in Fig 4 [See ¶-42]. Queries comprise a sequence of words (n-grams), and a sequence of queries (n-grams) [See ¶-42, 45]. The queries are paired and clustered based on the sequence of words (n-gram clustering operation), or sequence of queries (n-gram clustering operation) [See ¶-45, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Yi's n-gram goal determination.
Motivation to do so would be to overcome the drawbacks of the prior art which provide the user with irrelevant recommendations and require multiple search queries, as taught by Yi [See ¶-1].
As to claim 19, Almecija, Ganti, and Tanwani disclose the “wherein the operation of assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.”
On the other hand, Yi does teach “wherein the operation of assigning the additional sequences to the goal clusters with the greatest likelihood value comprises identifying an interaction goal of the additional sequences.”
Yi disclose that a user may enter a set of queries in step 404 as shown in Fig 4 [See ¶-42]. The set of queries are evaluated in pairs (additional sequences) to determine their common goal probabilities ("likelihood value comprises identifying an interaction goal of the additional sequences") in step 406 [See ¶-45-46]. The query pair with the largest common goal probability (greatest likelihood value) is identified as a foundational pair for the goal cluster ("assigning the additional sequences to the goal clusters") [See ¶-52].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Yi's n-gram goal determination.
Motivation to do so would be to overcome the drawbacks of the prior art which provide the user with irrelevant recommendations and require multiple search queries, as taught by Yi [See ¶-1].
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 20180365025 A1 thereafter "Almecija"), in view of Ganti et al (US 20200273052 A1 thereafter “Ganti”), in view of Tanwani et al - "Transfer in Inverse Reinforcement Learning for Multiple Strategies" (thereafter "Tanwani") with publication date 11/07/2013, in view of Lee et al (KR 20120124891 A thereafter "Lee").
As to claim 3, Almecija, Ganti, and Tanwani do not disclose "wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
On the other hand, Lee does teach "wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
Lee discloses that a user's intention is determined ("goal clusters of the interaction data") based on a fixed/fixation length of time of a user's gaze ("time spent in interaction states"), which is the time that a user's eyes say in an area of interest (AOI) [See Pg 3, ¶-11-12]. The intention is also determined based on the fixed/fixation count, which is the number of times a user's gaze stays in the AOI [See Pg 3, ¶-11-12]. Since the intention is determined based on a plurality of user interactions, a skilled artisan would understand that it reads on a "goal cluster".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Lee's fixation length.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lee's fixation length would have predictably resulted in improving the accuracy of determining the user's goal/intent.
As to claim 11, Almecija, Ganti, and Tanwani do not disclose "wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
On the other hand, Lee does teach "wherein computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
Lee discloses that a user's intention is determined ("goal clusters of the interaction data") based on a fixed/fixation length of time of a user's gaze ("time spent in interaction states"), which is the time that a user's eyes say in an area of interest (AOI) [See Pg 3, ¶-11-12]. The intention is also determined based on the fixed/fixation count, which is the number of times a user's gaze stays in the AOI [See Pg 3, ¶-11-12]. Since the intention is determined based on a plurality of user interactions, a skilled artisan would understand that it reads on a "goal cluster".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Lee's fixation length.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lee's fixation length would have predictably resulted in improving the accuracy of determining the user's goal/intent.
As to claim 17, Almecija, Ganti, and Tanwani do not disclose "wherein the operation of computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
On the other hand, Lee does teach "wherein the operation of computing the goal clusters of the interaction data is further based on time spent in interaction states associated with each of the user interactions."
Lee discloses that a user's intention is determined ("goal clusters of the interaction data") based on a fixed/fixation length of time of a user's gaze ("time spent in interaction states"), which is the time that a user's eyes say in an area of interest (AOI) [See Pg 3, ¶-11-12]. The intention is also determined based on the fixed/fixation count, which is the number of times a user's gaze stays in the AOI [See Pg 3, ¶-11-12]. Since the intention is determined based on a plurality of user interactions, a skilled artisan would understand that it reads on a "goal cluster".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Lee's fixation length.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Lee's fixation length would have predictably resulted in improving the accuracy of determining the user's goal/intent.
Claims 5, 8, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 20180365025 A1 thereafter "Almecija"), in view of Ganti et al (US 20200273052 A1 thereafter “Ganti”), in view of Tanwani et al - "Transfer in Inverse Reinforcement Learning for Multiple Strategies" (thereafter "Tanwani") with publication date 11/07/2013, in view of Hawthorne et al (US 20100107075 A1 thereafter "Hawthorne").
As to claim 5, Almecija, Ganti, and Tanwani do not disclose "identifying, by a processor executing program code instructions, the interaction data comprising survey data indicating a positive user experience rating."
On the other hand, Hawthorne does teach "identifying, by a processor executing program code instructions, the interaction data comprising survey data indicating a positive user experience rating."
Hawthorne discloses that a user can provide feedback in the form of ratings (user experience rating) of the content shown to them [See ¶-21]. The ratings are used to customize content to display to the user [See ¶-43, 62]. Since the rating includes positive ratings (e.g. 10 or 5), a skilled artisan would understand that the feedback includes "positive user experience ratings".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Hawthorne's feedback ratings.
Motivation to do so would be to make future content customization more accurate, as taught by Hawthorne [See ¶-62].
As to claim 8, Almecija, Ganti, and Tanwani do not disclose "transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric."
On the other hand, Hawthorne does teach "transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric."
Hawthorne discloses that an interface may display content to the user based on the user's stage (one interface experience metric) along the experience path (interface experience metric) [See ¶-44-45]. The provided content may be a displayed text (message), or a text, image, video, or audio item that is available for purchase (offer) [See ¶-40, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Hawthorne's stage determination.
Motivation to do so would be to present content that is appropriate for the user's current stage in a psychological process, as taught by Hawthorne [See ¶-45].
As to claim 13, Almecija, Ganti, and Tanwani do not disclose "wherein the means for identifying the interaction data comprises: means for identifying the interaction data comprising survey data indicating a positive user experience rating."
On the other hand, Hawthorne does teach " wherein the means for identifying the interaction data comprises: means for identifying the interaction data comprising survey data indicating a positive user experience rating."
Hawthorne discloses that a user can provide feedback in the form of ratings (user experience rating) of the content shown to them [See ¶-21]. The ratings are used to customize content to display to the user [See ¶-43, 62]. Since the rating includes positive ratings (e.g. 10 or 5), a skilled artisan would understand that the feedback includes "positive user experience ratings".
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Hawthorne's feedback ratings.
Motivation to do so would be to make future content customization more accurate, as taught by Hawthorne [See ¶-62].
As to claim 20, Almecija, Ganti, and Tanwani do not disclose "transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric."
On the other hand, Hawthorne does teach "transmitting messages and offers to a user associated with one interface experience metric of the interface experience metrics based on the one interface experience metric."
Hawthorne discloses that an interface may display content to the user based on the user's stage (one interface experience metric) along the experience path (interface experience metric) [See ¶-44-45]. The provided content may be a displayed text (message), or a text, image, video, or audio item that is available for purchase (offer) [See ¶-40, 42].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Hawthorne's stage determination.
Motivation to do so would be to present content that is appropriate for the user's current stage in a psychological process, as taught by Hawthorne [See ¶-45].
Claims 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Almecija et al (US 20180365025 A1 thereafter "Almecija"), in view of Ganti et al (US 20200273052 A1 thereafter “Ganti”), in view of Tanwani et al - "Transfer in Inverse Reinforcement Learning for Multiple Strategies" (thereafter "Tanwani") with publication date 11/07/2013, in view of Zhifei et al - "A Review of Inverse Reinforcement Learning Theory and Recent Advances" (thereafter "Zhifei")  with publication date 06/15/2012.
As to claim 6, Almecija, Ganti, and Tanwani do not disclose "wherein performing the inverse reinforcement learning on the goal clusters comprises solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters."
On the other hand, Zhifei does teach "wherein performing the inverse reinforcement learning on the goal clusters comprises solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters."
Zhifei discloses an inverse reinforcement learning algorithm for identifying the reward function from expert demonstrations [See Pg 3, Left Col, ¶-1-2]. The reward function for a finite state problem is found using linear programming [See Pg 3, Right Col, ¶-2]. A skilled artisan would understand that a reward function includes parameters (trainable parameters) that are identified using the demonstrations. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Zhifei's reward function formulation using linear programming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Zhifei's reward function formulation using linear programming would have predictably resulted in accurately justifying the user interactions/behavior. Additional motivation to do so would be to overcome the drawback of the prior art which made it difficult to identify the reward function for complex problems, as taught by Zhifei [Pg 2, Right Col, ¶-4-6]. 
As to claim 14, Almecija, Ganti, and Tanwani do not disclose "wherein means for performing the inverse reinforcement learning on the goal clusters comprises: means for solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters".
On the other hand, Zhifei does teach "wherein means for performing the inverse reinforcement learning on the goal clusters comprises: means for solving a linear programming problem to train trainable parameters of the rewards and to obtain the rewards corresponding to each of the goal clusters".
Zhifei discloses an inverse reinforcement learning algorithm for identifying the reward function from expert demonstrations [See Pg 3, Left Col, ¶-1-2]. The reward function for a finite state problem is found using linear programming [See Pg 3, Right Col, ¶-2]. A skilled artisan would understand that a reward function includes parameters (trainable parameters) that are identified using the demonstrations. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Almecija's adaptive interface, Ganti’s journey grouping, and Tanwani's inverse reinforcement learning to incorporate the teachings of Zhifei's reward function formulation using linear programming.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Zhifei's reward function formulation using linear programming would have predictably resulted in accurately justifying the user interactions/behavior. Additional motivation to do so would be to overcome the drawback of the prior art which made it difficult to identify the reward function for complex problems, as taught by Zhifei [Pg 2, Right Col, ¶-4-6]. 

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173